Citation Nr: 1113945	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), claimed as a gastrointestinal disorder.

3.  Entitlement to service connection for a disability related to heat and cold exposure. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection a skin disorder, to include senile hemangiomas, tinea cruris, tinea pedis, and blood blisters. 




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) which denied the benefits sought on appeal.  

The issues of entitlement to service connection for (1) bipolar disorder, (2) GERD and IBS claimed as a gastrointestinal disorder and, (3) bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a current disability related to heat and cold exposure which is etiologically related to active service.  

2.  In an unappealed January 2004 rating decision, the RO denied service connection for bilateral hearing loss. 

3.  The evidence received since the January 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss.

4.  An unappealed January 2004 rating decision denied service connection for a skin condition because new and material evidence had not been received.

5.  The evidence received since the January 2004 rating decision does not relate to an unestablished fact necessary to substantiate a claim for service connection for a skin disorder, to include senile hemangiomas, tinea cruris, tinea pedis, and blood blisters.


CONCLUSIONS OF LAW

1.  A disability related to heat and cold exposure was not incurred in or aggravated by active service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  The January 2004 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  The evidence received subsequent to the January 2004 rating decision as it pertains to the Veteran's claim for service connection for bilateral hearing loss is new and material; the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

4.  The January 2004 rating decision, which denied service connection for a skin condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  The evidence received subsequent to the January 2004 rating decision as it pertains to the Veteran's claim for service connection for a skin disorder, to include senile hemangiomas, tinea cruris, tinea pedis, and blood blisters, is not new and material; the claim for service connection for a skin disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) (2010); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.

A March 2007 VCAA notice letter informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date; included an explanation of the meaning of both "new" and "material" evidence; and described the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final VA denial.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records, VA treatment records, VA examinations, and lay statements have been associated with the claims file.  The Veteran has not been afforded a VA examination to address his claimed heat and cold exposure in service.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not necessary to address the Veteran's claim for heat and cold exposure.  As the Board will discuss below, service treatment records do not reflect any event, injury, or disability related to heat or cold exposure in service, and there is no indication that the Veteran has a current disability related to his claimed heat and cold exposure.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for disposition of the claim.  

In this case, although a VA examination was not conducted with respect to the Veteran's new and material evidence claims, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c). Further, the issue of service connection for the bilateral hearing loss is being remanded for further development including examination of the Veteran.

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, VA shall pay compensation to a Persian Gulf veteran who exhibits "objective indications of chronic disability resulting from an illness or combination of illnesses" manifested by one or more signs or symptoms provided that such disability (i) became manifest either during active duty in the Southwest Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2011, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). A Persian Gulf Veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d).

Effective on March 1, 2002, the term "chronic disability" was revised to "qualifying chronic disability," to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002);  See also 38 U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 (2001).

The Board notes that the Veteran's DD Form 214 shows that he served in Southwest Asia during the Gulf War. Thus, the Board finds that the Veteran had active military service in the Southwest Asia Theater of operations and is a Persian Gulf War Veteran.  See 38 C.F.R. § 3.317(d).  In the present case, however, the Veteran has not claimed that his heat and cold sensitivity is due to an undiagnosed illness or qualifying medically unexplained chronic multisymptom illnesses.  Further, following a review of the medical evidence, the Board finds that the record does establish current a disorder manifested by heat or cold sensitivity due to an undiagnosed illness within the meaning of 38 C.F.R. § 3.317 or other qualifying chronic disability.

Service treatment records do not reflect any problems, diagnoses, or treatment related to the Veteran's claimed heat and cold exposure in service.  

In February 2007 and August 2007 statements, the Veteran reported that he was exposed to extreme heat and cold in service.  He reported that he could not handle heat like he did in the past, that he became extremely exhausted, that he could not tolerate the heat, and that he was no longer able to work outside in the heat. 

Available medical evidence, to include VA treatment records dated from 1993 to 1994 and from 2005 to 2009, do not reflect any current treatment, diagnoses, or complaints related to the Veteran's claimed heat or cold sensitivity. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of disability or diagnosis related to the Veteran's claimed heat or cold exposure.  Further, absent any objective findings related to the Veteran's claimed heat or cold sensitivity, the Board finds that the record does not establish a current qualifying chronic disability due to undiagnosed illness within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

The Board has considered the Veteran's own statements in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Veteran, in this case, is competent to report that he has difficulty tolerating heat after his separation from service.  However, there is no objective indication of a qualifying chronic disability and as such the credibility of the Veteran's claims in this regard is diminished.  Further, the Veteran is not competent to identify a current disability or disorder related to his currently claimed sensitivity to heat or cold exposure.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, absent a diagnosis or other objective clinical findings, the Veteran's lay assertions are not competent or sufficient to establish the presence of a current disability related to heat and cold exposure in service.  In light of the foregoing, the Board finds that service connection for a disability related to heat and cold exposure is not warranted.

2.  New and Material Evidence

The RO previously considered and denied the Veteran's claim for service connection for bilateral hearing loss in a January 2004 rating decision.  The RO considered and denied the Veteran's claim for service connection for a skin disorder in November 1996 and August 1997 rating decisions.  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence received is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

Bilateral Hearing Loss

The last final rating decision addressing the Veteran's bilateral hearing loss was in January 2004.  In that decision, the RO found that there was no evidence of hearing loss in service or since the Veteran's separation from service.  Therefore, the Board finds that new and material evidence in this case must indicate that sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's separation from service, or it must indicate that the Veteran has currently diagnosed bilateral hearing loss etiologically related to service.

Evidence received subsequent to the January 2004 rating decision in relation to the Veteran's claim for bilateral hearing loss includes February 2007 and August 2007 lay statements from the Veteran and VA treatment records dated from 2005 to 2009.  This evidence is new in that it has not previously been received and for the most part is not cumulative or redundant of evidence previously of record.

VA treatment records do not reflect any treatment or diagnoses pertaining to the Veteran's claimed bilateral hearing loss, and are thus, not material.  The Board finds an August 2007 statement from the Veteran is material to his claim for service connection for bilateral hearing loss.  The Veteran reported that he has current bilateral hearing loss which is related to the use of M-16 rifles during range testing and in combat during Operation Desert Storm.  He reported that he first noticed his hearing loss when completing an employment physical in 1997 or 1998.  The Veteran's lay statement indicates that he may have a current hearing loss disability which is etiologically related to noise exposure in service.  As such, the August 2007 statement relates to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss has been received and the claim has been reopened.  However, as explained in the REMAND below, further development is necessary before the Board can address the merits of the Veteran's claim.

Skin Disorder

The last final rating decision addressing the Veteran's claimed skin disorder was in January 2004.  In that decision, the RO found that there was no new and material evidence adequate to reopen the Veteran's previously denied claim.  In earlier unappealed rating decisions dated in November 1996 and in August 1997, the RO essentially found that molluscum contagiosum diagnosed in service was acute and transitory with no permanent residuals shown at separation; and the Veteran's diagnosed tinea pedis and senile hemangioma was not shown to be related to active service.  Therefore, new and material evidence in this case must indicate that there is a nexus linking the Veteran's currently diagnosed skin conditions to service.

Evidence received subsequent to the January 2004 rating decision in relation to the Veteran's claimed skin disorder includes February 2007 and August 2007 lay statements from the Veteran and VA treatment records dated from 2005 to 2009.  This evidence is new in that it has not previously been received.

The Board finds that although the evidence received after the January 2004 rating decision is new, it is not material to the Veteran's claim.  Additional VA treatment records do not reflect any treatment or diagnoses pertaining to the Veteran's claimed skin disorder, and are thus, not material.  In the Veteran's February 2007 statement, he stated that he had tiny blood blisters all over his chest and rashes which appeared four to five months after his separation from service.  The Board finds that the Veteran's statements are duplicative of evidence previously of record, in which he identified skin bumps first noted after his return from the Persian Gulf Theater of Operations.  The Veteran had prior diagnoses of tinea pedis and senile hemangioma.  The Veteran has provided no competent medical evidence showing that his diagnosed skin disorder is related to service.  The Veteran has not provided competent evidence which relates a current skin disorder to service.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Essentially, lay evidence provided by the Veteran is duplicative of lay evidence previously of record and does not establish a nexus between any current skin disorder and service; and thus, it is not material.  In light of the foregoing, the Board finds that new evidence received in this case does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a skin disorder, to include senile hemangiomas, tinea cruris, tinea pedis, and blood blisters. 

C.  Conclusion

The Veteran does not exhibit a current disability related to heat and cold exposure and no nexus has been established between the Veteran's current complaints and his military service.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has a disability related to heat and cold exposure etiologically related to active service.  

New and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.  The preponderance of the evidence is against finding that the new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a disability related to heat and cold exposure is denied.

The claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

The application to reopen a claim of entitlement to service connection for a skin disorder is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

VA treatment records show that the Veteran was treated for depression in 1993.  VA treatment records dated in 2005 and 2006 reflect a diagnosis of bipolar disorder. The Veteran is currently service-connected for posttraumatic stress disorder (PTSD).  A June 2008 letter from a VA psychologist shows that the Veteran's PTSD has additional features of a depressive disorder not otherwise specified.  The Veteran was noted to have additional evidence for bipolar, obsessive-compulsive, paranoid, and schizo-affective features.  In light of the foregoing, the Board finds that a remand for a VA examination is necessary to determine if the Veteran's bipolar disorder is etiologically related to service or to his service-connected PTSD.  

The Veteran claims that he has a gastrointestinal disorder to include GERD and IBS etiologically related to service.  He claims that his acid reflux and IBS are possibly related to his service-connected PTSD.  During an April 2005 VA general medical examination, the Veteran was diagnosed with GERD, the occurrence of which was noted to be seldom.  The Board finds that an additional VA examination is necessary to determine if the Veteran has a currently diagnosed gastrointestinal disability which either was incurred in service; is secondary to a service-connected disability; or a "qualifying chronic disability," to include an undiagnosed illness or a medically unexplained chronic multi-symptom illness such as irritable bowel syndrome within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

The Veteran has not been afforded a VA examination to address the etiology of his claimed bilateral hearing loss.  The Veteran has reported that he has current bilateral hearing loss which is related to the use of M-16 rifles during range testing and in combat during Operation Desert Storm.  He reported that he first noticed his hearing loss when completing an employment physical in 1997 or 1998.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran has a currently diagnosed hearing loss disability etiologically related to active service.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination to address the etiology of his diagnosed bipolar disorder.  The claims folder should be made available to the examiner for review before the examination.  The examiner must review the entire claims file and should render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed bipolar disorder is etiologically related to service OR, proximately due to or alternatively, aggravated by service-connected PTSD.  A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.

If the VA examiner determines that the Veteran does not have a current diagnosis of bipolar disorder, a statement of reasons and bases for that conclusion must be provided.  

2.   The RO should refer the case for a VA examination within the appropriate specialty to determine if the Veteran has a currently diagnosed gastrointestinal disability which was incurred in service; is secondary to a service-connected disability; or a "qualifying chronic disability," to include an undiagnosed illness or a medically unexplained chronic multi-symptom illness such as irritable bowel syndrome within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The claims folder must be made available to the examiner for review before the examination, and the examination report should reflect that such review was completed.  All tests and studies deemed necessary by the VA examiner should be accomplished and clinical findings should be reported in detail.  The VA examiner should respond to the following:

A.)  The examiner should identify any current gastrointestinal disorder manifested by the Veteran, to include GERD;

B.)  The examiner should state whether any such disorder was, at least as likely as not, incurred in service;

C.)  The examiner should state whether any such disorder was, at least as likely as not, proximately due to, or alternatively, aggravated by service-connected PTSD;

D.)  The examiner should state whether the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness such as irritable bowel syndrome within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  

3.  The Veteran should be afforded a VA audiological examination to address the etiology of any currently diagnosed hearing loss.  The claims folder must be made available to the examiner for review before the examination.  The examiner must review the entire claims file to include available service treatment records.  The audiologist should identify any in-service and post-service noise exposure.  

The audiologist should state whether the Veteran has current bilateral hearing loss, and if so, should state whether it is at least as likely as not that bilateral hearing loss was incurred in service.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.

4.  After all development has been completed, the RO should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


